MEMORANDUM***
Hardeep Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) dismissal of his appeal from an Immigration Judge’s (“IJ”) denial of his application for adjustment of status under Immigration and Nationality Act (“INA”) § 245 (8 U.S.C. § 1255). Because the transitional rules *753apply, Kalaw v. INS, 138 F.3d 1147, 1150 (9th Cir.1997), we have jurisdiction under former 8 U.S.C. § 1105a(a). We vacate and remand.
Because we are unable to determine whether the BIA’s final order dismissing Singh’s appeal from the IJ’s decision was based on an exercise of discretion, and therefore unreviewable, Dillingham v. INS, 267 F.3d 996, 1003 (9th Cir.2001), or based on his statutory eligibility for adjustment of status, and therefore suitable for review, id., we vacate and remand for clarification. See Lanza v. Ashcroft, 389 F.3d 917, 932 (9th Cir.2004).
VACATED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.